United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 11-7030                                                   September Term, 2011
UNITED STATES EX REL. STEPHANIE SCHWEIZER,
                 APPELLANT

NANCY VEE,
                     APPELLEE

v.

OCE N.V., ET AL.,
                     APPELLEES


                           Appeal from the United States District Court
                                   for the District of Columbia
                                       (No. 1:06-cv-00648)


       Before: SENTELLE , Chief Judge, GRIFFITH , Circuit Judge, and RANDOLPH , Senior Circuit
              Judge




       SEALED OPINION NOT AVAILABLE TO PUBLIC